DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 7-20 in the reply filed on 01/27/2021 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected binuclear organometallic compounds, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2014/0225079 A1 (“Lee”).
Regarding claims 1-3, Lee teaches an organic light-emitting device that includes: a first electrode; a second electrode opposite to the first electrode; an emission layer between the first electrode and the second electrode; and a hole migration transfer region between the first electrode and the emission layer (¶ [0011]), wherein the hole migration region includes a hole transport layer 
Lee teaches the hole migration region includes a first compound represented by Formula 1 
    PNG
    media_image1.png
    352
    337
    media_image1.png
    Greyscale
(¶ [0012]) and teaches the emission layer (EML) may include a host and a dopant (¶ [0227]).
Lee teaches a specific example of an organic light-emitting device in Example 6, wherein Compound 1-8 
    PNG
    media_image2.png
    358
    386
    media_image2.png
    Greyscale
(pg. 21) is a specific example of 
    PNG
    media_image3.png
    248
    255
    media_image3.png
    Greyscale
 (¶ [0247]) is used as a dopant (¶ [0316], [0321]).
Lee teaches the claimed invention above but fails to specifically teach PtOEP is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 680 nm or more. It is reasonable to presume that PtOEP being a NIR light-emitting compound and having a maximum emission wavelength of about 680 nm or more is inherent to Lee. Support for said presumption is found in the instant specifications, wherein an identical compound PT88 
    PNG
    media_image4.png
    224
    258
    media_image4.png
    Greyscale
 is listed (instant pg. 29). The instant specification recites that this compound Pt88 is an example of an organometallic compound capable of emitting NIR light having a maximum emission wavelength of about 680 nm or more (instant ¶ [00130]). As Pt88 of the instant specification and PtOEP of Lee are identical, both compounds would have the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Per claims 1-2, Compound 1-8 of Lee reads on the claimed Formula 101 wherein:
X101 is C(R105)(R106) and X102 is N-[(L107)a107-R107
Y is N;
L101-L103, L105, and L107 are single bonds, and L104 and L106 are an unsubstituted C6 carbocyclic groups (benzene);
a101 to a107 are each independently 1; and
R101-R103 are each hydrogen, R105 and R106 are a C1 alkyl group, and R104 and R107  are unsubstituted C6 aryl groups.
Regarding claims 4-5, Lee teaches the organic light-emitting device of claim 1, as described above. The compound PtOEP
    PNG
    media_image3.png
    248
    255
    media_image3.png
    Greyscale
of Lee reads on claimed Formula I wherein M is Pt(II); L1 is selected from Formula 1-1; n1 is 1; L2 is not required to be present; and n2 is 0.
Per claims 4-5, the compound PtOEP of Lee reads on Formula 1-1 wherein:
A1 to A4 are each independently a C4 heterocyclic group (pyrrole);
Z1 and Z3 are each covalent bonds, and Z2 and Z4 are each coordinate bonds;
X1 to X4 are each independently N;
X5 is not required to be present;
Y1 to Y8 are each independently C;
T1 to T4 are each independently selected from *-C(R5)=*’;
L5 is not required to be present;
a5 is not required to be present;
R1 to R4 are unsubstituted C2 alkyl groups, R5 is hydrogen, and R6 and R7 are not required to be present; and
b1 to b4 are each independently 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2014/0225079 A1 (“Lee”).
Regarding claim 11-13, Lee teaches the organic light-emitting device of claim 1, as described above. Lee teaches Compound 2-30 is used as the host in Example 6 (¶ [0321]), wherein the ratio of host to dopant is 91:9 (¶ [0316]).
Lee fails to teach the organic light-emitting device of Example 6 contains a host compound that reads on the claimed formulas of claim 11. However, Lee does teach the EML may include Compound 2-30 as a host but is not limited thereto (¶ [0267]). Lee further teaches specific examples of the host for the EML including ADN
    PNG
    media_image5.png
    160
    327
    media_image5.png
    Greyscale
 (¶ [0228], pg. 32).
Therefore, given the general formula and teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute ADN for Compound 2-30, because Lee teaches the variable may suitably be selected as the host.  The 
Per claims 11-13, the ADN compound reads on claimed Formula 31-HT wherein:
X21 is not required to be present;
A11, A12, A21 to A24, A61, A62, and A71 to A74 are not required to be present;
A31 is an unsubstituted C10 carbocyclic group and is selected from a group derived from Formula A31-1 
    PNG
    media_image6.png
    75
    105
    media_image6.png
    Greyscale
;
L11 to L13, L21 to L25, L41 to L42, and L51 to L55 are not require to be present, and L31 is a C14 carbocyclic group;
a11 to a13, a21 to a25, a41 to a43, and a51 to a55 are not required to be present, and a31 is 1;
R11, R12, R14, R15, R21, R22, and R24 to R29 are not required to be present;
R13, R23, R41 to R43, and R51 to R54 are not required to be present, and R31  is a C10 aryl group;
b31 is 1; and
Q41 to Q43 and Q51 to Q53 are not required to be present.
Regarding claims 11 and 14, Lee teaches the organic light-emitting device of claim 1, as described above. Lee teaches Compound 2-30 is used as the host in Example 6 (¶ [0321]), wherein the ratio of host to dopant is 91:9 (¶ [0316]).
Lee fails to teach the organic light-emitting device of Example 6 contains a host compound that reads on the claimed formulas of claim 11. However, Lee does teach the EML may include Compound 2-
    PNG
    media_image7.png
    271
    291
    media_image7.png
    Greyscale
 (¶ [0228], pg. 33).
Per claims 11 and 14, compound 506 of Lee reads on claimed Formula 61-ET wherein:
X71 is not required to be present;
A61 is a C16 heterocyclic group and A62 is a C6 carbocyclic group, and A71 to A74 are not required to be present;
L61 to L63 are unsubstituted single bonds, and L71 to L75 are not required to be present;
a61 to a63 are each independently 1, and a71 to a75 are not required to be present;
R61 is a substituted C5 heteroaryl group, R63 is a C6 aryl group, R62, R64, and R65 are hydrogen, and R71 to R79 are not required to be present; and
wherein A61 is a π electron-depleted nitrogen-containing C16 heterocyclic group, and R61 is a substituted π electron-depleted nitrogen-containing C5 heteroaryl group;
wherein the substituents of the C5 heteroaryl group of R61 are C6 aryl groups.
Regarding claims 17-18, Lee teaches the organic light-emitting device of claim 1, as described above. Lee does not specifically teach the HTL of the organic light-emitting device of Example 6 comprises a p-dopant. However, Lee does teach the HTL may further include a charge-generating material to improve conductivity of the layers, wherein the charge-generating material may be a p-
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a p-dopant material, as described above, in the HTL, based on the teaching of Lee.  The motivation for doing so would have been to improve the conductivity of the HTL of the organic light-emitting device, as taught by Lee.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2014/0225079 A1 (“Lee”) as applied to claim 1 above, and further in view of “Synthesis and Application of Thiadiazoloquinoxaline-Containing Chromophores as Dopants for Efficient Near-Infrared Organic Light-Emitting Diodes” by Qian et al. (“Qian”).
Regarding claims 7-8, Lee teaches the organic light-emitting device of claim 1, as described above. Lee fails to teach the organic light-emitting device of Example 6 contains a dopant compound that reads on the claimed formulas of claim 8. However, Lee does teach the dopant of the EML is not limited to the examples taught (¶ [0246] and [0247]).
Qian teaches organic light-emitting diodes comprising near-infrared (NIR) fluorescent chromophores with a NIR emission in a range from 784 to 868 nm, wherein the fluorescent chromophores are based on [1,2,5]thiadiazolo[3,4-g]quinoxaline (TQ) as an electron acceptor and triphenylamine as an electron donor (abstract). Qian teaches the organic NIR fluorescent chromophores are used as dopants (pg. 1589, Introduction), wherein the advantages of using these fluorescent chromophores as dopant emitters include high thermal stability and glass transition temperatures (abstract). Qian further teaches organic light-emitting diodes comprising these chromophores have high efficiency and radiance (pg. 1594, Conclusion). Qian teaches specific examples of the NIR fluorescent 
    PNG
    media_image8.png
    140
    223
    media_image8.png
    Greyscale
(Figure 1), which is a thiadiazole-based condensed polycyclic core-containing compound.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use NIR chromophore 1 as the dopant in the device of Example 6, as taught be Qian, instead of PtOEP.  The motivation for doing so would have been to produce a device with a high thermal stability and glass transition temperature, with high efficiency and radiance, as taught by Qian.
Per claims 8-10, NIR chromophore 1 reads on the claimed Formula 2-1 and Formula 2-1(2) wherein:
A7 is a C4 heterocyclic group (pyrazine) and A8 is a C2 heterocyclic group (thiadiazole);
L9 and L10 are each unsubstituted C6 carbocyclic groups;
a9 and a10 are each 1;
R7 and R8 are each hydrogen;
R9 and R10 are each –N(Q1)(Q2);
b7 is 2 and b8 is 0; and
Q1 and Q2 are each C6 aryl groups, and Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are not required to be present.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2014/0225079 A1 (“Lee”) as applied to claim 1 above, and further in view of “Rhenium oxide as an efficient p-dopant to overcome S-shaped current density-voltage curves in organic photovoltaics with a deep highest occupied molecular orbital level donor layer” by Kim et al. (“Kim”).
Regarding claims 15-16, Lee teaches the organic light-emitting device of claim 1, as described above. Lee does not specifically teach the HTL of the organic light-emitting device of Example 6 comprises a p-dopant. However, Lee does teach the HTL may further include a charge-generating material to improve conductivity of the layers (¶ [0223]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a p-dopant material in the HTL, based on the teaching of Lee.  The motivation for doing so would have been to improve the conductivity of the HTL of the organic light-emitting device, as taught by Lee.
Lee fails to specifically teach the p-dopant is a metal halide. However, Lee does teach the p-dopant is not limited to the examples (¶ [0223]). 
Kim teaches p-doping of a hole transport layer (HTL) in organic photovoltaics, wherein the p-dopant may be copper iodide (CuI) (pg. 101). Kim teaches the p-doping of the HTL increases the conductivity of the HTL (pg. 101).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select CuI as a p-dopant for the HTL of Lee, based on the teaching of Kim.  The motivation for doing so would have been to increase the conductivity of the HTL, as taught by Kim.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2014/0225079 A1 (“Lee”) as applied to claim 1 above, and further in view of “Highly Efficient, Near-Infrared Electrophosphorescence from a Pt-Metalloporphyrin Complex” by Borek et al. (“Borek”).
Regarding claims 19-20
Borek teaches an organic light-emitting diode (OLED) that emits in the near-infrared region comprising a Pt-porphyrin-based compound as a phosphorescent dopant (pg. 1109), similar to the dopant used in Example 6 of Lee. Borek teaches that OLEDs emitting in the near-infrared region are particularly useful for night-vision-readable displays and sensors (pg. 1109) because of their very high efficiencies (pg. 1111).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the organic light-emitting device of Example 6 of Lee in a night-vision-readable display, based on the teaching of Borek.  The motivation for doing so would have been to produce a night-vision-readable display with very high efficiencies, as taught by Borek.
A night-vision-readable display meets the claim limitation of an electronic apparatus comprising the organic light-emitting device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei, Peng, et al. "A new type of light-emitting naphtho [2, 3-c][1, 2, 5] thiadiazole derivatives: synthesis, photophysical characterization and transporting properties." Journal of Materials Chemistry 18.7 (2008): 806-818. 
Recites thiadiazole-based condensed polycyclic core-containing red-emitting compounds (Scheme 1).
US 2012/0043531 A1 recites Formula 1 
    PNG
    media_image9.png
    95
    280
    media_image9.png
    Greyscale
for use in an organic optoelectronic device (abstract).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786